Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 10/7/22.  In the reply, the applicant amended claims 1, 12, 15; canceled claims 4, 13, added new claims 21, 22.  Claims 1-3, 5-12, 14-22 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/16/22 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
4.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 5-10, 12, 14-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Belson et al. (US 6,610,007) (“Belson”).   (the datum 234 of Fig. 18-20 is replaced with the housing 170 of Fig. 4 for clarity of this combination)
Belson discloses: A system, comprising: an elongate device 242 (endoscope) having a proximal end, a distal end, and a plurality of segments positioned along a length of the elongate device between the proximal end and the distal end (190, see Fig. 19), and a processor 248 configured to: monitor insertion of the elongate device relative to a reference location 234,246,254,244, C13L59-63, C16L22-35;
 maintain, the housing 170 with the linear track 174 of Fig. 4, maintains each of the plurality of segments that are proximal to the reference location in a first rigidity state to provide anti-buckling support of the elongate device at the plurality of segments that are proximal to the reference location; and transition each of the plurality of segments that are distal to the reference location to a second rigidity state as the elongate device is inserted, wherein the second rigidity state is less rigid than the first rigidity state C13L64-C15L49, see Figs. 21-22. (once the segments leave the track 174 at the distal end of the housing (104 end) Fig. 4, the segments are selectively steerable.
the elongate device is steerable (see Title).
each of the plurality of segments includes a stiffening mechanism to alter rigidity of the each of the plurality of segments, see Claim 15.
the reference location (datum 234, 244) is near an entry point to patient anatomy, see Fig. 19.
the entry point is at a natural opening of the patient anatomy or an incision in the patient anatomy (in Fig. 19, anus).
a sensor (optical sensor) for monitoring the insertion of the elongate device, C13L10-21, C5L26-43, C6L8-10, 150, 150’’
a first insertion device 120 movable along an insertion direction and coupled to the elongate device.
the elongate device includes a lumen 221 that extends from the proximal end of the elongate device to the distal end of the elongate device and through each of the plurality of segments 192.
further comprising a flexible elongate instrument having a proximal portion and a steerable distal end, wherein the flexible elongate instrument is slidably disposed within the lumen. C2L47-64, C8L15-34
further comprising: a first insertion device 120 movable along an insertion direction and coupled to the elongate device; and a second insertion device (segment 192) movable along the insertion direction and coupled to the flexible elongate instrument, wherein the first insertion device provides independent insertion movement from insertion movement of the second insertion device. C2L40-46
	method claims 12, 14-20, see above and also:
	claim 12: Figs. 21-22
claim 15: further comprising: monitoring insertion of the variable stiffness device relative to a second reference location (via the position encoder PE of each segment’s motor 204, wherein the second reference location is distal to the first reference location (datum 234 or axial motion transducer 150); and transitioning a third set (192) of the plurality of segments to a third state, wherein the third set of the plurality of segments are between the first reference location and the second reference location.  See three curves in Fig. 19
claim 16: further comprising compressing the third set of the plurality of segments.  See Figs. 8, 19
claim 17: wherein the first state is a rigid state, the second state is a less rigid state than the first state, and the third state is a less rigid state than the second state.  See Figs. 8, 19 
claim 18: the second reference location is at an entry point to a patient anatomy (datum 234, 244) and the first reference location is outside of patient anatomy (axial motion transducer 150).
Claim 19: the first reference location (datum 234, 244) is at an entry point to a patient anatomy, and the second reference location is within the patient anatomy (via the position encoder PE of each segment’s motor 204).
the first reference is near a mouth of a patient and the second location is within a trachea of the patient. C16L35-48
claim 22: the first set of the plurality of segments are between the first insertion device 120 and the reference location (at distal end of datum/170 housing as modified).

Response to Arguments
10.	Applicant’s arguments with respect to the segments proximal to the datum being controlled have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made with the combination of embodiments to maintain rigidity of the proximal segments within the track 174, Fig. 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783